Exhibit 10.3

FIRST AMENDMENT

TO MASTER SERVICES AGREEMENT

THIS FIRST AMENDMENT (“First Amendment”), effective as of the last date written
below (the “Amendment Effective Date”), is to the Master Services Agreement
between Sunesis Pharmaceuticals, Inc. (“Sunesis”) and Aptuit, Inc. (as assignee
of Quintiles, Inc., hereinafter referred to as “Aptuit”) dated August 26, 2004
(the “Agreement”). Unless otherwise defined below, all capitalized terms herein
shall have the same meaning as set forth in the Agreement.

WHEREAS, the parties hereto desire to modify the Agreement to provide the terms
and conditions upon which Sunesis may continue to engage Aptuit from
time-to-time to provide services in support of Sunesis’ development chemistry
projects.

THEREFORE, in consideration of the promises and mutual covenants contained in
this First Amendment, the parties hereto agree to the terms and conditions set
forth below.

 

  1.

All mention of Quintiles, Inc. in the Agreement shall be replaced with Aptuit,
Inc.

 

  2.

Section 3.0 of the Agreement shall be deleted and replaced in its entirety with:

Term. This Agreement shall commence as of August 26, 2004 and shall continue
through December 31, 2011, unless otherwise earlier terminated by either party
in accordance with Section 15.0 below.

 

  3.

The addresses set forth under Section 19.0 of the Agreement shall be modified to
read as follows:

 

If to Aptuit:

Aptuit, Inc.

Contract Negotiations

10245 Hickman Mills Dr.

Kansas City, MO 64137

 

If to Sponsor:

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Boulevard, Suite 400

South San Francisco, CA 94080

Attn:    General Counsel

Except as otherwise stated in this First Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed on the dates set forth below.

 

SUNESIS PHARMACEUTICALS, INC.     APTUIT, INC.

By:  

/s/ Steven B. Ketchum

        By:  

/s/ Karen Rhyner

Print Name:  

Steven B. Ketchum

    Print Name:  

Karen Rhyner

Title:  

Sr. VP, R&D

    Title:  

Senior Director

Date Signed:  

August 1, 2008

        Date Signed:  

18, July 2008